Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 7/05/2022. Currently claims 1-20 are pending in the application, with claims 11-20 withdrawn from consideration.


ELECTION / RESTRICTION


Applicant's election with traverse of Group I, claims 1-10, drawn to a device (product) in the reply filed on 7/05/2022 is acknowledged.  The traversal is on the ground that the search and examination of all currently pending claims would not pose and undue burden on the Examiner, and the inventions are allegedly not independent or distinct. However, as discussed in the restriction requirement, the inventions are classified in different areas and the search required for one group is not required for other groups and vice versa. Therefore, search and examination of the entire application cannot be conducted without serious burden and the restriction as indicated is proper, because the groups are also independent and distinct as explained in the restriction requirement. Applicant’s request for rejoinder is noted.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C.103 as being obvious over Peterson et al. (US Patent Application Publication Number 2017/0169733 A1), hereafter, referred to as “Peterson”, in view of Nakamura et al. (US Patent Application Publication Number 2012/0141965 A1), hereafter, referred to as “Nakamura”.

Regarding claim 1, Peterson teaches in Fig. 4 a modular surgical simulation trainer for medical operations.  Peterson teaches in Fig. 4 that the surgical simulation training tool has an upper unit that comprises of a circular platform as shown in Figs. 1-3, and a lower base portion, wherein the upper circular platform sits on the lower base portion. Peterson teaches the performing of medical operating training by teaching in an embodiment of the invention, that is directed to a method of creating anatomic surrogates utilizing high-performance tissue surrogates, the tissue surrogate is casted into sophisticated 30-printed anatomic molds made of plastic, which are designed using computer aided design (CAD) software to exhibit certain medical conditions (the molds created via FDM) (para. [0011]). Peterson also teaches that he housing platform is position-adjustable. In certain embodiments, the housing is comprised of 3D printed plastic. Peterson teaches a ball portion of a ball-in socket joint (as part of the upper unit), and a socket portion of ball-in-socket joint (as part of the lower unit) by teaching that in certain embodiments, the housing is mounted on a platform wherein the angle of the housing can be adjusted using ball and socket joints mounted on the base platform (para.  [0012]).

But Peterson fails to explicitly teach the training device being used for anastomosis purpose and that two clamps are disposed on the opposite sides of the circular platform to hold the peripheral end of vessels to permit anastomosis. However, Nakamura teaches in Fig. 7 the use of two clamps (elements 125 and 215) to hold the first and second pseudo blood vessels BV1 and BV2; and the use of clips (elements 335) in Fig. 12, to hold the first and second pseudo blood vessels BV1 and BV2 to perform anastomosis of the blood vessels (para. [0007], [0062], and [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Nakamura and combine the feature of disposing two clamps on the opposite sides of the circular platform of Peterson device platform to hold the peripheral end of vessels to permit anastomosis to be practiced on blood vessels using the training device (KSR Rationale A, MPEP 2143).  Since both the device platforms are used for medical training, one would have reasonable expectation of success from the combination.

Regarding claim 2, Peterson teaches that the upper and lower units are 3D printed by teaching that the housing device is comprised of 3D printed plastic (para. [0012]).

Regarding claim 5, Peterson teaches that the upper unit is 3D printed and Nakamura teaches to use clamps as part of the platform for aiding the operation. Therefore, it would have been obvious to any ordinary artisan that the clams would be 3D printed as well because of manufacturing ease.

Regarding claims 8-9, Peterson teaches the housing is mounted on a platform wherein the angle of the housing can be adjusted using ball and socket joints mounted on the platform.  Therefore, it would have been obvious to any ordinary artisan that there would be a process to measure the angle of the system.  Therefore, it would be obvious to any ordinary artisan that the device would comprise of an inclinometer or tilt indicator that the measures the tilt in X and Y direction. The marking on the upper unit to indicate the degree of tilt (of 0-30 degrees as claimed) is a matter of tool optimization that would be performed under tool optimization during regular experimentation. Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 3-4 are rejected under 35 U.S.C.103 as being obvious over Peterson et al. (US Patent Application Publication Number 2017/0169733 A1), in view of Nakamura et al. (US Patent Application Publication Number 2012/0141965 A1), in view of Stahler et al. (US Patent Application Publication Number 2009/0138025 A1), hereafter, referred to as “Stahler”.

Regarding claim 3, Peterson and Nakamura together teach an anastomosis training device. Peterson teaches that the upper and lower units are 3D printed by teaching that the housing device is comprised of 3D printed plastic (para. [0012]). But Peterson and Nakamura fail to explicitly teach the use of thermoplastic polyurethane for the 3D printed upper and lower units of the platform. However, Stahler teaches platforms that are used for medical operational needs, and while various spacer units are described and may be utilized within an interface or platform 401, the various spherical elements 419, 463, elastomeric cylinder 459, flexure 461, and flexible coil 465 may be fabricated from a variety of materials, preferably a material that is inert and suitable for medical procedures. Suitable materials for certain embodiments may include, for example, Buna-N (nitrile), propylene (EPDM), silicone, cast polyurethane, chloroprene (Neoprene), fluorocarbon (Viton, Fluorel), fluorosilicone, liquid silicone rubber, etc., but are not so limited (para. [0252]).  Additionally, Stahler also teaches the use of polyurethane for various components of the medical devices (para. [0274]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Stahler and substitute the use of polyurethane as a thermoplastic material for the platform, as it is a common material used in the industry for similar applications to yield predictable results (KSR Rationale A, MPEP 2143).  Since the references teach the device platforms that are used for medical purposes, one would have reasonable expectation of success from the combination.

Regarding claim 4, Peterson, Nakamura, and Stahler together teach an anastomosis training device. Peterson also teaches that the upper and lower units are 3D printed by teaching that the housing device is comprised of 3D printed plastic (para. [0012]), and Stahler teaches the use of thermoplastic polyurethane. But Peterson, Nakamura, and Stahler fail to explicitly teach that the polyurethane filament measures 95A on the Shore durometer.  However, Peterson teaches the use of various shore hardness material to produce materials of hardness choice (Table 1-2, and para. [0017]). Additionally, the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Therefore, maintaining the shore hardness of the thermoplastic polyurethane filament at 95A on the Shore durometer would be a matter of optimization that would be performed under routine experimentation to get desired hardness of the platform.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 7 is rejected under 35 U.S.C.103 as being obvious over Peterson et al. (US Patent Application Publication Number 2017/0169733 A1), in view of Nakamura et al. (US Patent Application Publication Number 2012/0141965 A1), in view of Rappel et al. (US Patent Number 9,070,306 B2), hereafter, referred to as “Rappel”.

Regarding claim 7, Peterson, and Nakamura together teach an anastomosis training device. Peterson also teaches that the upper portion of the platform housing can be adjusted using ball and socket joints mounted on the platform. But Peterson and Nakamura fail to teach that the platform comprise of protractor marking around the circumference.  However, Rappel teaches in Fig. 12, a device for training microsurgical suturing operation, that has protractor marking on the platform to define the position of the sample on the platform system that would make the suturing operation repeatable by defining the position precisely. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Rappel and combine the feature of having protractor markings around the circular circumference, so that it would allow to hold the peripheral end of vessels to permit anastomosis to be practiced on blood vessels at exact positions using the training process (KSR Rationale A, MPEP 2143).  Since both the device platforms are used for medical training, one would have reasonable expectation of success from the combination. It would also have been obvious to nay ordinary artisan to use any of the markings as a reference point during the training process.

Claim 10 is rejected under 35 U.S.C.103 as being obvious over Peterson et al. (US Patent Application Publication Number 2017/0169733 A1), in view of Nakamura et al. (US Patent Application Publication Number 2012/0141965 A1), in view of Busbee (US Patent Application Publication Number 2019/0152133 A1), hereafter, referred to as “Busbee”.

Regarding claim 10, Peterson, and Nakamura together teach an anastomosis training device. But Peterson and Nakamura fail to teach that the platform comprise of textured surface. However, Busbee teaches in the formation of a 3D printed platform, that the platform may comprise one or more openings which may allow a liquid to flow through it, and/or may also have surface texturing to promote adhesion of the parts to it (para. [0091]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Busbee and combine the feature of textured platform, because that would promote adhesion of the part to the platform (KSR Rationale A, MPEP 2143).  Since both the device platforms are 3D printed, one would have reasonable expectation of success from the combination. 


Allowable Subject Matter

Claim 6 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 6, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) an anastomosis training device “wherein the ball portion of the upper unit comprises a threaded cap and the socket portion of the lower unit comprises external threads compatible with those on the threaded cap, wherein the cap fits over the ball
portion and secures it to the socket.”


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742